—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered May 22,1996, which granted plaintiffs motion pursuant to CPLR 3126 to strike defendant’s answer and directed an assessment of damages, unanimously affirmed, without costs.
The willful and contumacious character of defendant’s failure to disclose can be inferred from his protracted noncompliance with three separate orders directing disclosure, and inadequate excuses therefor (Glasburgh v Port Auth., 193 AD2d 441). Given this consistent pattern of noncompliance, the IAS Court properly rejected defendant’s last-ditch effort to meet his disclosure obligations with belated, not fully compliant, supplemental responses (see, Jackson v Marcato El. Co., 225 AD2d 361). We have considered defendant’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Mazzarelli, JJ.